        Case 4:18-cv-07229-YGR Document 71 Filed 05/27/20 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES

 Date: 5/27/2020               Time: 2:11pm-4:03pm           Judge: YVONNE
                                                             GONZALEZ ROGERS
 Case No.: 18-cv-07229-YGR     Case Name: Finjan Inc. v Qualys, Inc.

Attorney for Plaintiff: James Hannah and Aaron Frankel

Attorney for Defendant: Christopher Mays and Ryan Smith


 Deputy Clerk: Frances Stone                      Court Reporter: Diane Skillman


                                   PROCEEDINGS
Claim Construction Hearing HELD via Zoom Video Webinar
